Citation Nr: 1828660	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to May 9, 2017, and 70 percent disabling beginning May 9, 2017.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015 and March 2016, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

In April 2018, the Veteran's attorney submitted additional argument in support of the appeal.  He argues that the October 2012 hearing, which was conducted before a Decision Review Officer at the RO, should be stricken from the record.  He also argues that VA examination conducted in October 2012 was inadequate and that the RO failed to consider new and material evidence when it issued a December 2017 rating decision.  The Board notes, however, that it is granting the full benefits sought regarding the appeal.  Therefore, any due process deficiency or failure in the duty to assist is not prejudicial to the claimant. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas throughout the appeal period.

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD alone prevents him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating has been assigned prior to May 9, 2017, and a 70 percent rating has been assigned since May 9, 2017.  He maintains that he is entitled to a 70 percent rating and TDIU throughout the appeal period.  Resolving reasonable doubt in his favor, the Board agrees and finds that entitlement to a 70 percent rating and TDIU is warranted throughout the appeal period.  

I.  Factual Background

The evidence indicates that the Veteran attended college and worked various jobs, most recently as an electrician.  The evidence indicates he was laid off in 2004.  

Social Security Administration (SSA) determined that the Veteran was disabled since May 2005, due to a primary diagnosis of back disorder and a secondary diagnosis of affective/mood disorder.  In April 2006, he underwent a psychiatric evaluation for a disability determination by SSA.  The physician indicated that the Veteran's report indicated that his mental condition did not significantly affect his activities; however, he appeared to have issues that would interfere with interaction with others.  It was further noted that the Veteran may have difficulty with complex instruction and occasional difficulty with attention and concentration as a result of fluctuations in anxiety issues.  It was also noted that the Veteran had issues in relation to people which would interfere with his ability to work in coordination with others and that he was better suited to work independently.  

The report of a June 2009 VA examination indicates that the Veteran had chronic mild to moderate symptoms.  On mental status examination, it was noted that the Veteran had a poor understanding of proverbs.  The examiner opined that the Veteran was not unemployable due to his PTSD, that he had a stable marriage, and that he reported having a few friendships.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50 and indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of intermittent periods of inability to perform occupational tasks.

A June 2009 VA treatment record notes that the Veteran experienced suicidal thoughts but was consistently successful in distracting himself from these thoughts.  He indicated that these thoughts would come and go when he was depressed but that he realized he would feel differently later and did not act on his thoughts.  His mood was depressed/dysthymic; his affect was described as tense, anxious, frustrated, congruent, restricted, flat, sad, tearful, fair, appropriate, and pleasant.  

In a June 2009 letter, the Veteran indicated that his symptoms were worse than reported during the VA examination.  He stated the combination of Prozac and testosterone shots threw him into "scary and idiotic rages that scared [his] step grandchildren away from [him] and isolated [his] wife from [him]."  He stated while he reported to the VA examiner that he had a good marriage, he failed to add that his symptoms made the marriage difficult for his wife, noting that she had to deal with his anxiety and numbness.  He stated that he has been "exhausted to the point of wanting to die quickly and have had anxiety/panic attacks while waiting in the pain clinic and trying to meet [his] ride while they are so slow."  He stated that valium helped him sleep better, but that nightmares were a regular thing.  He also stated that he buried his oldest and dearest friend several years prior and only had friends from work who he did not see anymore.  

A July 2010 VA treatment record indicates that the Veteran struggled with his day to day symptoms.  His affect was frustrated/ sad/ appropriate but pleasant.  He denied suicidal or homicidal ideation.  In July 2011, he reported that when he got too anxious, his mind would go blank.  He stated that he had had thoughts of violence towards others, but did not at the current time.  It was noted that his mood was neutral to dysthymic.  His affect was tense and frustrated.  He denied suicidal or homicidal ideation.

An August 2011 VA treatment records indicates that the Veteran appeared disheveled and unkempt.

At an October 2012 hearing before a Decision Review Officer, the Veteran described having panic attacks, being afraid of people, having no social life, and sleeping with a gun.  He also described experiencing hypervigilance, anxiety, and nightmares.  He stated that he once got lost in Walmart and has had suicidal thoughts.  His wife stated that he was very restless when he slept and had anxiety to the point where she felt he was just going to crack.  She stated that she felt like his mind was sometimes stuck on the war and that she got tired of talking about it.  

The report of an October 2012 VA examination indicates that the Veteran complained of anxiety, chronic sleep impairment, disturbances of motivation and mood.  The examiner assigned a GAF score of 50 and indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of intermittent periods of inability to perform occupational tasks.

In a November 2012 statement, the Veteran wife indicated that she noticed a change in the Veteran five years ago.  She stated that he has no social life and no relationships besides her.  She stated that he lost interest in everything, including sex, and that she had to remind him to bathe and cut his hair.  She indicated that he did not sleep at night, had anxiety attacks, and had lots of anxiety about leaving house.

VA treatment records dated from January 2014 to December 2017 indicated that the Veteran's symptoms were fairly well controlled with medication.  

An August 2016 private vocational counselor, C.E., reviewed the Veteran's claims file and opined that it was "more likely than not that [the Veteran] was completely disabled from the workforce due to his service-connected PTSD alone beginning in December 2007."

The November 2017 VA examiner indicated that the Veteran had a marked impairment in ability to respond appropriately to coworkers, supervisors, or the general public and a marked impairment in sustaining concentration on complex tasks.  The examiner opined that the Veteran's PTSD resulted in occupation and social impairment with deficiencies in most areas.  


II. Increased Rating - PTSD

The Veteran's PTSD has been evaluated using the General Rating formula for Mental Disorders.  A 50 percent disability rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the evidence indicates that the Veteran has been diagnosed with psychiatric disorders other than PTSD; however, the medical evidence does not sufficiently distinguish his service-connected psychiatric symptoms from his nonservice-connected psychiatric symptoms.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Considering the pertinent evidence in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for PTSD throughout the appeal period.  Although the Veteran showed some improvement with the use of medication, the evidence also indicates that he struggles with his day to day activities.  His wife stated that she had to remind him to bath and an August 2011 VA treatment record indicates he was disheveled and unkempt.  In July 2009 and October 2012, he reported having suicidal thoughts.  Other records indicate that he denied suicidal ideation at other times, but has experienced chronic anxiety such that he is socially isolated.  His wife stated that he has no relationships other than her and that he has lost interest in going outside the home because of his anxiety.  The evidence also indicates that the Veteran has marked impairment in following complex instructions and that his concentration and attention is also impaired.  

In summary, the Board finds that a higher 70 percent rating for PTSD is warranted throughout the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

As noted above, the Veteran is service connected for PTSD with an evaluation of 70 percent.  Because the Veteran has a single disability rated at 70 percent, he satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C. § 5107(b). 

As noted above, the SSA determined that the Veteran was disabled due to his back and psychiatric disability.  His PTSD symptoms have resulted in marked impairment in understanding complex instructions and in interacting with coworkers and supervisors.  In addition, a private vocational counselor has opined that the Veteran's PTSD alone has rendered him unable to secure and follow a gainful occupation since December 2007.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of entitlement to TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . .. [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

A 70 percent rating, but no higher, is granted for PTSD throughout the appeal period, subject to the provisions governing the payment of monetary benefits.

Entitlement to TDIU is granted throughout the appeal period, subject to the provisions governing the payment of monetary benefits.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


